DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“wherein in the shipping state the first expansion panel is at substantially a right angle to the base and the first tent panel is at substantially a right angle to the first expansion panel such that an inward side of the first tent panel substantially faces the base, and wherein each of the base, the first expansion panel, the first tent panel, the second expansion panel and the second tent panel are spaced from one another in the shipping state allowing for the first surgical device and the third surgical device to be maintained between the base and the second tent panel” (claim 1); “wherein in the shipping state: (a) the first expansion panel is at substantially a right angle to the base and the first tent panel is at substantially a right angle to the first expansion panel such that an inward side of the first tent panel substantially faces the inward side of the base, (b) the second expansion panel is disposed between the first tent panel and the base, and (c) at least a portion of the second tent panel is disposed between the second expansion panel and the base” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments that “The Office further asserts that “[t]he drawings do not show the embodiment of 5B in the shipping state as described in claims | and 14” and that the indicated features of claims 1 and 14 must be shown in the drawings or the features canceled from the claims. See Action, pg. 3. The Applicant respectfully traverses the objection to the drawings under 37 C.F.R. §1.83(a). In particular, 37 C.F.R. 1.81(a) provides (with emphasis added) that “[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented.” In the pending Application, the Applicant respectfully submits that one having ordinary skill in the art would understand the configuration of the limitations of claims 1 and 14 based on the embodiment illustrated in Figure 5A. In general, claims 1 and 14 are directed to a surgical procedure kit having five panels that are coupled by hinges disposed along lateral edges of the panels, and the hinges allow the panels to be pivoted/folded relative to each other. The deployed state of the panels is illustrated in Figure 5B. Based on the illustration of the deployed state of the relatively few panels and based on an understanding that the panels are hinged at the edges, one having ordinary skill in the art would not need a drawing to understand how four of the five panels are to be folded to transition from the deployed state of Figure 5B to the shipping state configured as recited in claims 1 and 14.
As such, with reference to claim 1, one having ordinary skill in the art would understand without the need for a drawing that the first expansion panel 36 could be rotated approximately 90 degrees to be at substantially a right angle to the base 34 to transition to the claimed shipping state, and in such a position, the first tent panel 38 would be at substantially a right angle to the first expansion panel 36 such that an inward side 70 of the first tent panel substantially faces the base 34. One having ordinary skill in the art would further understand without the need for a drawing that once the two recited angles were formed, each of the base 34, the first expansion panel 36, the first tent panel 38, the second expansion panel 74 and the second tent panel 74 would be spaced from one another in the shipping state allowing for a first surgical device and a third surgical device to be maintained between the base 34 and the second expansion panel 74. Similarly, with respect to claim 14 and as explained above, one having ordinary skill in the art would understand without the need for a drawing that the first expansion panel 36 could be rotated approximately 90 degrees to be at substantially a right angle to the base 34 to transition to the claimed shipping state, and in such a position, the first tent panel 38 would be at substantially a right angle to the first expansion panel 36 such that an inward side 70 of the first tent panel substantially faces an inward side of the base 34. One having ordinary skill in the art would further understand without the need for a drawing that once the two recited angles were formed, the second expansion panel 74 would be disposed between the first tent panel 38 and the base 34 and at least a portion of the second tent panel 40 would be disposed between the second expansion panel 74 and the base 34. Accordingly, because one having ordinary skill in the art would not need a drawing to understand the claimed configuration of the shipping state in claims 1 and 14, the Applicant respectfully requests that the objection to the drawings be withdrawn” are not persuasive.

	The examiner maintains that the configuration of the panels in the shipping state is what makes claims 1 and 14 allowable and therefore the allowable limitations of the shipping state described in claims 1 and 14 must be shown in the drawings. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawings do not show the embodiment of 5B in the shipping state as described in claims 1 and 14.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631